Broyles, C. J.
1. The court did not err in overruling the demurrer.
2. “A large part of the evidence incorporated in the brief of evidence is made up of numerous lengthy documents which are set out in full in the record, no attempt being made to abbreviate or brief them as required by law. This being true, this court, as it has frequently ruled, will not undertake to pass upon the assignments of error requiring a consideration of the evidence. It will be presumed that there was sufficient evidence to authorize the verdict.” Henslee v. Harper, 148 Ga. 621 (2) (97 S. E. 667), and cit. Under this ruling and the state of the record in the instant case, this court “will not undertake to pass upon the assignments of error requiring a consideration of the evidence,” and “it will be presumed that there was sufficient evidence to authorize the verdict.”
3. The special grounds of the motion for a new trial (many of winch are too incomplete to be considered by this court) show no cause for a reversal of the judgment.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.